EXHIBIT 10.2

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned GLADSTONE
COMMERCIAL CORPORATION, a Maryland corporation (“Parent”), AL13 BROOKWOOD LLC, a
Delaware limited liability company (“Brookwood”), CMS06-3 LLC, a Delaware
limited liability company (“CMS”), EI07 TEWKSBURY MA LLC, a Delaware limited
liability company (“Tewskbury”), NJT06 STERLING HEIGHTS MI LLC, a Delaware
limited liability company (“Sterling Heights”), RB08 CONCORD OH LLC, a Delaware
limited liability company (“Concord”), DBPI07 BOLINGBROOK IL LLC, a Delaware
limited liability company (“Bolingbrook”), RCOG07 GEORGIA LLC, a Delaware
limited liability company (“Georgia”) and APML07 HIALEAH FL LLC, a Delaware
limited liability company (“Hialea”; Brookwood, CMS, Tewksbury, Sterling
Heights, Concord, Bolingbrook, Georgia and Hialeah, and each other Subsidiary
Guarantor which may hereafter become a party hereto are sometimes hereinafter
referred to individually as “Subsidiary Guarantor” and collectively as
“Subsidiary Guarantors”; Parent and the Subsidiary Guarantors are sometimes
hereinafter referred to individually as “Guarantor” and collectively as
“Guarantors”), the receipt and sufficiency whereof are hereby acknowledged by
Guarantors, and for the purpose of seeking to induce KEYBANK NATIONAL
ASSOCIATION, a national banking association (hereinafter referred to as
“Lender”, which term shall also include each other Lender which may now be or
hereafter become a party to the “Credit Agreement” (as hereinafter defined), any
Lender acting as the Issuing Lender under the Credit Agreement, and shall also
include any such individual Lender acting as agent for all of the Lenders), to
extend credit or otherwise provide financial accommodations to GLADSTONE
COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership (hereinafter
referred to as “Borrower”), which extension of credit and provision of financial
accommodations will be to the direct interest, advantage and benefit of
Guarantors, Guarantors do hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantee to Lender the complete payment and
performance of the following liabilities, obligations and indebtedness of
Borrower to Lender (hereinafter referred to collectively as the “Obligations”):

(a) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Notes made by Borrower to the
order of the Lenders in the aggregate principal face amount of Sixty Million and
No/100 Dollars ($60,000,000.00), together with interest as provided in the Notes
and together with any replacements, supplements, renewals, modifications,
consolidations, restatements, increases and extensions thereof (the “Initial
Notes”); and

(b) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of each other note as may be issued
under that certain Credit Agreement dated of even date herewith (hereinafter
referred to as the “Credit Agreement”) by and among Borrower, Parent, KeyBank,
for itself and as agent, and the other lenders now or hereafter a party thereto,
together with interest as provided in each such note, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases, and extensions thereof (the “Additional Notes” and
collectively with the “Initial Notes”, the “Note”); and



--------------------------------------------------------------------------------

(c) the full and prompt payment and performance of any and all obligations of
Borrower to Lender under the terms of the Credit Agreement, together with any
replacements, supplements, renewals, modifications, consolidations, restatements
and extensions thereof; and

(d) the full and prompt payment and performance of any and all obligations of
Borrower to Issuing Lender under the terms of the Credit Agreement, together
with any replacements, supplements, renewals, modifications, consolidations,
restatements and extensions thereof; and

(e) the full and prompt payment and performance of any and all other obligations
of Borrower and to Lender under any other agreements, documents or instruments
now or hereafter evidencing, securing or otherwise relating to the indebtedness
evidenced by the Note or the Credit Agreement (the Note, the Credit Agreement
and said other agreements, documents and instruments are hereinafter
collectively referred to as the “Loan Documents” and individually referred to as
a “Loan Document”). Without limiting the generality of the foregoing, Guarantors
acknowledge the terms of Section 2.10 of the Credit Agreement pursuant to which
the Total Commitment under the Credit Agreement may be increased to
$75,000,000.00 and agree that this Unconditional Guaranty of Payment and
Performance (this “Guaranty”) shall extend and be applicable to each new or
replacement note delivered by Borrower in connection with any such increase and
all other obligations of Borrower under the Loan Documents as a result of such
increase without notice to or consent from Guarantors, or any of them.
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement.

1. Agreement to Pay and Perform; Costs of Collection. Guarantors do hereby agree
that following an Event of Default under the Loan Documents if the Note is not
paid by Borrower in accordance with its terms, or if any and all sums which are
now or may hereafter become due (after giving effect to any applicable grace or
cure periods) from Borrower to Lender under the Loan Documents are not paid by
Borrower in accordance with their terms, or if any and all other obligations of
Borrower to Lender under the Note or of Borrower or any Guarantor under the
other Loan Documents are not performed by Borrower or a Guarantor, as
applicable, in accordance with their terms, Guarantors will immediately upon
demand make such payments and perform such obligations. Guarantors further agree
to pay Lender on demand all reasonable costs and expenses (including court costs
and reasonable attorneys’ fees and disbursements) paid or incurred by Lender in
endeavoring to collect the Obligations guaranteed hereby, to enforce any of the
Obligations of Borrower guaranteed hereby, or any portion thereof, or to enforce
this Guaranty, and until paid to Lender, such sums shall bear interest at the
Default Rate set forth in the Credit Agreement unless collection from Guarantors
of interest at such rate would be contrary to applicable law, in which event
such sums shall bear interest at the highest rate which may be collected from
Guarantors under applicable law.

 

2



--------------------------------------------------------------------------------

2. Reinstatement of Refunded Payments. If, for any reason, any payment to Lender
of any of the Obligations guaranteed hereunder is required to be refunded or
returned by Lender to Borrower, or paid or turned over to any other Person,
including, without limitation, by reason of the operation of bankruptcy,
reorganization, receivership or insolvency laws or similar laws of general
application relating to creditors’ rights and remedies now or hereafter enacted,
Guarantors agree to pay to the Lender on demand an amount equal to the amount so
required to be refunded, returned, paid or turned over (the “Turnover Payment”),
the obligations of Guarantors shall not be treated as having been discharged by
the original payment to Lender giving rise to the Turnover Payment, and this
Guaranty shall be treated as having remained in full force and effect for any
such Turnover Payment so made by Lender, as well as for any amounts not
theretofore paid to Lender on account of such obligations.

3. Rights of Lender to Deal with Collateral, Borrower and Other Persons. Each
Guarantor hereby consents and agrees that Lender may at any time, and from time
to time, without thereby releasing any Guarantor from any liability hereunder
and without notice to or further consent from any other Guarantor or any other
Person or entity, either with or without consideration: release or surrender any
lien or other security of any kind or nature whatsoever held by it or by any
person, firm or corporation on its behalf or for its account, securing any
indebtedness or liability hereby guaranteed; substitute for any collateral so
held by it, other collateral of like kind, or of any kind; modify the terms of
the Note or the other Loan Documents; extend or renew the Note for any period;
grant releases, compromises and indulgences with respect to the Note or the
other Loan Documents and to any persons or entities now or hereafter liable
thereunder or hereunder; release any other guarantor (including any Guarantor),
surety, endorser or accommodation party of the Note or any other Loan Documents;
or take or fail to take any action of any type whatsoever. No such action which
Lender shall take or fail to take in connection with the Note or the other Loan
Documents, or any of them, or any security for the payment of the indebtedness
of Borrower to Lender or for the performance of any obligations or undertakings
of Borrower or Guarantors, nor any course of dealing with Borrower or any other
Person, shall release any Guarantor’s obligations hereunder, affect this
Guaranty in any way or afford any Guarantor any recourse against Lender. The
provisions of this Guaranty shall extend and be applicable to all replacements,
supplements, renewals, amendments, extensions, consolidations, restatements and
modifications of the Note and the Loan Documents, and any and all references
herein to the Note and the other Loan Documents shall be deemed to include any
such replacements, supplements, renewals, extensions, amendments,
consolidations, restatements or modifications thereof. Without limiting the
generality of the foregoing, Guarantors acknowledge the terms of Section 18.3 of
the Credit Agreement and agree that this Guaranty shall extend and be applicable
to each new or replacement note delivered by Borrower pursuant thereto without
notice to or further consent from Guarantors, or any of them.

 

3



--------------------------------------------------------------------------------

4. No Contest with Lender; Subordination. So long as any of the Obligations
hereby guaranteed remain unpaid or undischarged (excluding contingent
obligations that survive termination of the Credit Agreement to the extent a
Lender has not made a demand or brought a claim related to such contingent
obligations) or subject to any bankruptcy preference period or any other
possibility of disgorgement, or any Lender has any obligation to make Loans or
issue Letters of Credit, Guarantors will not, by paying any sum recoverable
hereunder (whether or not demanded by Lender) or by any means or on any other
ground, claim any set-off or counterclaim against Borrower in respect of any
liability of Guarantors to Borrower or, in proceedings under federal bankruptcy
law or insolvency proceedings of any nature, prove in competition with Lender in
respect of any payment hereunder or be entitled to have the benefit of any
counterclaim or proof of claim or dividend or payment by or on behalf of
Borrower or the benefit of any other security for any of the Obligations hereby
guaranteed which, now or hereafter, Lender may hold or in which it may have any
share. So long as any of the Obligations hereby guaranteed remain unpaid or
undischarged (excluding contingent obligations that survive termination of the
Credit Agreement to the extent a Lender has not made a demand or brought a claim
related to such contingent obligations) or subject to any bankruptcy preference
period or any other possibility of disgorgement, Guarantors hereby expressly
waive any right of contribution or reimbursement from or indemnity against
Borrower or any other Guarantor, whether at law or in equity, arising from any
payments made by any Guarantor pursuant to the terms of this Guaranty, and
Guarantors acknowledge that Guarantors have no right whatsoever to proceed
against Borrower or any other Guarantor for reimbursement of any such payments
except for those rights of each Guarantor under the Contribution Agreement or
otherwise; provided, however, each Guarantor agrees not to pursue or enforce any
of its rights under the Contribution Agreement or otherwise and each Guarantor
agrees not to make or receive any payment on account of the Contribution
Agreement or otherwise so long as any of the Obligations remain unpaid or
undischarged (excluding contingent obligations that survive termination of the
Credit Agreement to the extent a Lender has not made a demand or brought a claim
related to such contingent obligations) or subject to any bankruptcy preference
period or any other possibility of disgorgement, or any Lenders have an
obligation to make Loans or issue Letters of Credit. In the event any Guarantor
shall receive any payment under or on account of the Contribution Agreement or
otherwise while any of the Obligations remain outstanding (excluding contingent
obligations that survive termination of the Credit Agreement to the extent a
Lender has not made a demand or brought a claim related to such contingent
obligations) or subject to any bankruptcy preference period or any other
possibility of disgorgement, it shall hold such payment as trustee for Lender
and be paid over to Lender on account of the indebtedness of Borrower to Lender
but without reducing or affecting in any manner the liability of Guarantors
under the other provisions of this Guaranty except to the extent the principal
amount or other portion of such indebtedness shall have been reduced by such
payment. So long as any of the Obligations hereby guaranteed remain unpaid or
undischarged (excluding contingent obligations that survive termination of the
Credit Agreement to the extent a Lender has not made a demand or brought a claim
related to such contingent obligations) or subject to any bankruptcy preference
period or any other possibility of disgorgement, in connection with the
foregoing, Guarantors expressly waive any and all rights of subrogation to
Lender against Borrower or any other Guarantor, and Guarantors hereby waive any
rights to enforce any remedy which Lender may have against Borrower or any other
Guarantor and any rights to participate in any collateral for Borrower’s
obligations under the Loan Documents. So long as any of the Obligations hereby
guaranteed remain unpaid or undischarged (excluding contingent obligations that
survive termination of the Credit Agreement to the extent a Lender has not made
a demand or brought a claim related to such contingent obligations) or subject
to any bankruptcy preference period or any other possibility of disgorgement,
Guarantors hereby subordinate any and all indebtedness of Borrower now or
hereafter owed to Guarantors to all Obligations guaranteed hereby, and agree
with Lender that (a) Guarantors shall not demand or accept any payment from
Borrower or any other Guarantor on account of such indebtedness, (b) Guarantors
shall not claim any offset or other reduction of Guarantors’ obligations
hereunder because of any such indebtedness, and (c) Guarantors shall not take
any action to obtain any interest in any of the security described in and
encumbered by the Loan Documents because of any such indebtedness; provided,
however, that, if Lender so requests upon the occurrence and during the
continuance of an Event of Default, such indebtedness shall be collected,
enforced and received by Guarantors as trustee for Lender and be paid over to
Lender on account of the indebtedness of Borrower to Lender, but without
reducing or affecting in any manner the liability of Guarantors under the other
provisions of this Guaranty except to the extent the principal amount or other
portion of such outstanding indebtedness shall have been reduced by such
payment.

 

4



--------------------------------------------------------------------------------

5. Waiver of Defenses. Guarantors hereby agree that their obligations hereunder
shall not be affected or impaired by, and hereby waive and agree not to assert
or take advantage of any defense based on:

(a) (i) any change in the amount, interest rate or due date or other term of any
of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby guaranteed, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;

(b) any subordination of the payment of the obligations hereby guaranteed to the
payment of any other liability of the Borrower or any other Person;

(c) any act or failure to act by Borrower or any other Person which may
adversely affect any Guarantor’s subrogation rights, if any, against Borrower or
any other Person to recover payments made under this Guaranty;

(d) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed;

(e) any application of sums paid by the Borrower or any other Person with
respect to the liabilities of Lender, regardless of what liabilities of the
Borrower remain unpaid;

(f) any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;

(g) either with or without notice to Guarantors, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations; or

(h) any statute of limitations in any action hereunder or for the collection of
the Note or for the payment or performance of any obligation hereby guaranteed;

(i) the incapacity, lack of authority, death or disability of Borrower or any
other Person, or the failure of Lender to file or enforce a claim against the
estate (either in administration, bankruptcy or in any other proceeding) of
Borrower or any Guarantor or any other Person;

(j) the dissolution or termination of existence of Borrower, any Guarantor or
any other Person;

 

5



--------------------------------------------------------------------------------

(k) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of Borrower or any Guarantor or any other
Person;

(l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person or entity, or any of Borrower’s or any
Guarantor’s or any other Person’s properties or assets;

(m) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of the Real Estate owned by any Guarantor or any of the improvements
located thereon;

(n) the failure of Lender to give notice of the existence, creation or incurring
of any new or additional indebtedness or obligation of Borrower or of any action
or nonaction on the part of any other Person whomsoever in connection with any
obligation hereby guaranteed;

(o) any failure or delay of Lender to commence an action against Borrower or any
other Person, to assert or enforce any remedies against Borrower under the Note
or the other Loan Documents, or to realize upon any security;

(p) any failure of any duty on the part of Lender to disclose to any Guarantor
any facts it may now or hereafter know regarding Borrower (including, without
limitation Borrower’s financial condition), any other Person or any assets or
liabilities of such Persons, whether such facts materially increase the risk to
Guarantors or not (it being agreed that Guarantors assume responsibility for
being informed with respect to such information);

(q) failure to accept or give notice of acceptance of this Guaranty by Lender;

(r) failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed;

(s) failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;

(t) any and all other notices whatsoever to which Guarantors might otherwise be
entitled;

(u) any lack of diligence by Lender in collection, protection or realization
upon any collateral securing the payment of the indebtedness or performance of
obligations hereby guaranteed;

(v) the invalidity or unenforceability of the Note, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;

(w) the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Note or the other Loan Documents;

(x) any transfer by Borrower or any other Person of all or any part of any
security encumbered by the Loan Documents;

 

6



--------------------------------------------------------------------------------

(y) the failure of Lender to perfect any security or to extend or renew the
perfection of any security; or

(z) to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which Guarantors might otherwise be entitled, it being
the intention that the obligations of Guarantors hereunder are absolute,
unconditional and irrevocable.

Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation,
indemnification, reimbursement and/or contribution against the Borrower or the
other Guarantor and that such Guarantor may therefore incur partially or totally
nonreimbursable liability hereunder. Nevertheless, Guarantors hereby authorize
and empower Lender, its successors, endorsees and assigns, to exercise in its or
their sole discretion, any rights and remedies, or any combination thereof,
which may then be available, it being the purpose and intent of Guarantors that
the obligations hereunder shall be absolute, continuing, independent and
unconditional under any and all circumstances. Notwithstanding any other
provision of this Guaranty to the contrary, so long as any of the Obligations
hereby guaranteed remain unpaid or undischarged (excluding contingent
obligations that survive termination of the Credit Agreement to the extent a
Lender has not made a demand or brought a claim related to such contingent
obligations) or subject to any bankruptcy preference period or any other
possibility of disgorgement, each Guarantor hereby waives and releases any claim
or other rights which such Guarantor may now have or hereafter acquire against
the Borrower, any other Guarantor or any other Person of all or any of the
obligations of Guarantors hereunder that arise from the existence or performance
of such Guarantor’s obligations under this Guaranty or any of the other Loan
Documents, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification, any right to
participate in any claim or remedy of Lender against the Borrower, any other
Guarantor or any other Person, or any collateral which Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, by any payment made hereunder or
otherwise, including, without limitation, the right to take or receive from the
Borrower or any other Guarantor, directly or indirectly, in cash or other
property or by setoff or in any other manner, payment or security on account of
such claim or other rights except for those rights of each Guarantor under the
Contribution Agreement; provided, however, each Guarantor agrees not to pursue
or enforce any of its rights under the Contribution Agreement and each Guarantor
agrees not to make or receive any payment on account of the Contribution
Agreement so long as any of the Obligations remain unpaid or undischarged or any
Lender has any obligation to make Loans or issue Letters of Credit. In the event
any Guarantor shall receive any payment under or on account of the Contribution
Agreement, it shall hold such payment as trustee for Lender and be paid over to
Lender on account of the indebtedness of Borrower to Lender but without reducing
or affecting in any manner the liability of Guarantors under the other
provisions of this Guaranty except to the extent the principal amount or other
portion of such indebtedness shall have been reduced by such payment.

6. Guaranty of Payment and Performance and Not of Collection. This is a Guaranty
of payment and performance and not of collection. The liability of Guarantors
under this Guaranty shall be primary, direct and immediate and not conditional
or contingent upon the pursuit of any remedies against Borrower or any other
Person, nor against securities or liens available to Lender, its successors,
successors in title, endorsees or assigns. Guarantors hereby waive any right to
require that an action be brought against Borrower or any other Person or to
require that resort be had to any security or to any balance of any deposit
account or credit on the books of Lender in favor of Borrower or any other
Person.

 

7



--------------------------------------------------------------------------------

7. Rights and Remedies of Lender. In the event of an Event of Default under the
Note or the other Loan Documents, or any of them, that is continuing (it being
understood that, except as specifically provided in §12.2(b) of the Credit
Agreement, the Lender has no obligation to accept cure after an Event of Default
occurs), Lender shall have the right to enforce its rights, powers and remedies
thereunder or hereunder or under any other Loan Document, in any order, and all
rights, powers and remedies available to Lender in such event shall be
nonexclusive and cumulative of all other rights, powers and remedies provided
thereunder or hereunder or by law or in equity. Accordingly, Guarantors hereby
authorize and empower Lender upon the occurrence and during the continuance of
any Event of Default under the Note or the other Loan Documents, at its sole
discretion, and without notice to Guarantors or any other Person (except to the
extent specifically required under a Loan Document or by operation of law), to
exercise any right or remedy which Lender may have, including, but not limited
to, foreclosure, exercise of rights of power of sale, acceptance of a deed or an
assignment in lieu of foreclosure, appointment of a receiver or exercise of
remedies against personal property, as to any security, whether real, personal
or intangible. At any public or private sale of any security or collateral for
any of the Obligations guaranteed hereby, whether by foreclosure or otherwise,
Lender may, in its discretion, purchase all or any part of such security or
collateral so sold or offered for sale for its own account and may apply against
the amount bid therefor all or any part of the balance due it pursuant to the
terms of the Note or any other Loan Document without prejudice to Lender’s
remedies hereunder against Guarantors for deficiencies. If the Obligations
guaranteed hereby are partially paid by reason of the election of Lender to
pursue any of the remedies available to Lender, or if such Obligations are
otherwise partially paid, this Guaranty shall nevertheless remain in full force
and effect, and Guarantors shall remain liable for the entire balance of the
Obligations guaranteed hereby even though any rights which Guarantors may have
against Borrower or any other Person may be destroyed or diminished by the
exercise of any such remedy.

8. Application of Payments. Guarantors hereby authorize Lender, without notice
to Guarantors, to apply all payments and credits received from Borrower or from
Guarantors or realized from any security in such manner and in such priority as
Lender in its sole judgment shall see fit to the Obligations.

9. Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, Lender may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of Lender allowed in any proceedings
relative to such Guarantor, or any of such Guarantor’s properties or assets,
and, irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or deliverable on any such claim. Guarantors covenant
and agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law (whether statutory, common law,
case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Lender to enforce any rights of Lender against
Guarantors by virtue of this Guaranty or otherwise.

 

8



--------------------------------------------------------------------------------

10. Covenants of Guarantor. Guarantors hereby covenant and agree with Lender
that until all indebtedness guaranteed hereby has been completely repaid
(excluding contingent obligations that survive termination of the Credit
Agreement to the extent a Lender has not made a demand or brought a claim
related to such contingent obligations) and all obligations and undertakings of
Borrower under, by reason of, or pursuant to the Note and the other Loan
Documents have been completely performed (excluding contingent obligations that
survive termination of the Credit Agreement to the extent a Lender has not made
a demand or brought a claim related to such contingent obligations) and Lender
has no further obligation to make Loans or issue Letters of Credit, Guarantors
will comply with any and all covenants applicable to Guarantors set forth in the
Credit Agreement.

11. Rights of Set-off. Regardless of the adequacy of any collateral, during the
continuance of any Event of Default under the Note or the other Loan Documents,
Lender may at any time and without notice to Guarantors set-off and apply the
whole or any portion or portions of any or all deposits (general or specific,
time or demand, provisional or final, regardless of currency, maturity, or
branch of Lender where the deposits are held) now or hereafter held by Lender
against amounts payable under this Guaranty, whether or not any other person or
persons could also withdraw money therefrom.

12. Changes in Writing; No Revocation. This Guaranty may not be changed orally,
and no obligation of Guarantors can be released or waived by Lender except as
provided in §§5.3 and 27 of the Credit Agreement. This Guaranty shall be
irrevocable by Guarantors until all indebtedness guaranteed hereby has been
completely repaid and all obligations and undertakings of Borrower under, by
reason of, or pursuant to the Note, the Letters of Credit and the Loan Documents
have been completely performed and the Lenders have no further obligation to
advance Loans or issue Letters of Credit under the Credit Agreement.

 

9



--------------------------------------------------------------------------------

13. Notices. All notices, demands or requests provided for or permitted to be
given pursuant to this Guaranty (hereinafter in this paragraph referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing the same in the United States mail, postpaid and registered or
certified, return receipt requested, at the addresses set forth below. Each
Notice shall be effective upon being delivered personally or upon being sent by
overnight courier or upon being deposited in the United States Mail as
aforesaid. The time period in which a response to any such Notice must be given
or any action taken with respect thereto, however, shall commence to run from
the date of receipt if personally delivered or sent by overnight courier or, if
so deposited in the United States Mail, the earlier of three (3) Business Days
following such deposit and the date of receipt as disclosed on the return
receipt. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no Notice was given shall be deemed to be
receipt of the Notice sent. By giving at least fifteen (15) days prior Notice
thereof, Guarantors or Lender shall have the right from time to time and at any
time during the term of this Guaranty to change their respective addresses and
each shall have the right to specify as its address any other address within the
United States of America. For the purposes of this Guaranty:

The address of Lender is:

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44114

Attn: Real Estate Capital Services

with a copy to:

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Jason Weaver

The address of Guarantors is:

c/o Gladstone Commercial Corporation

1521 Westbranch Drive

Suite 200

McLean, Virginia 22102

Attn: Danielle Jones

14. Governing Law. GUARANTORS ACKNOWLEDGE AND AGREE THAT THIS GUARANTY AND THE
OBLIGATIONS OF GUARANTORS HEREUNDER SHALL PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW BE GOVERNED BY AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

10



--------------------------------------------------------------------------------

15. CONSENT TO JURISDICTION; WAIVERS. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY,
AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I) TO
THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT TO
TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK OR
VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES. EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY. EACH
GUARANTOR AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED
FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO SUCH GUARANTOR AT THE ADDRESS SET FORTH IN PARAGRAPH 13
ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL
BE SO MAILED. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM
BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY
SECURITY AND AGAINST GUARANTORS PERSONALLY, AND AGAINST ANY PROPERTY OF
GUARANTORS, WITHIN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING
OR TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE
AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THE RIGHTS AND OBLIGATIONS OF GUARANTORS AND LENDER HEREUNDER OR OF THE
SUBMISSION HEREIN MADE BY GUARANTORS TO PERSONAL JURISDICTION WITHIN THE STATE
OF NEW YORK EACH GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT. EACH GUARANTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGE THAT LENDER HAS BEEN INDUCED TO
ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
PARAGRAPH 15. EACH GUARANTOR ACKNOWLEDGES THAT THEY HAVE HAD AN OPPORTUNITY TO
REVIEW THIS PARAGRAPH 15 WITH THEIR LEGAL COUNSEL AND THAT SUCH GUARANTOR AGREES
TO THE FOREGOING AS THEIR FREE, KNOWING AND VOLUNTARY ACT.

16. Successors and Assigns. The provisions of this Guaranty shall be binding
upon Guarantors and their respective heirs, successors, successors in title,
legal representatives, and assigns, and shall inure to the benefit of Lender,
its successors, successors in title, legal representatives and assigns. No
Guarantor shall assign or transfer any of its rights or obligations under this
Guaranty without the prior written consent of Lender.

17. Assignment by Lender. This Guaranty is assignable by Lender in whole or in
part in conjunction with any assignment of the Note or portions thereof, and any
assignment hereof or any transfer or assignment of the Note or portions thereof
by Lender shall operate to vest in any such assignee the rights and powers, in
whole or in part, as appropriate, herein conferred upon and granted to Lender.

18. Severability. If any term or provision of this Guaranty shall be determined
to be illegal or unenforceable, all other terms and provisions hereof shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

19. Disclosure. Guarantors agree that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty to assignees or participants
and potential assignees or participants hereunder subject to the terms of the
Credit Agreement.

 

11



--------------------------------------------------------------------------------

20. No Unwritten Agreements. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

21. Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Guarantors under this Guaranty.

22. Ratification. Guarantors do hereby restate, reaffirm and ratify each and
every warranty and representation regarding Guarantors or their Subsidiaries set
forth in the Credit Agreement as if the same were more fully set forth herein.

23. Joint and Several Liability. Each of the Guarantors covenants and agrees
that each and every covenant and obligation of Guarantors hereunder shall be the
joint and several obligations of each of the Guarantors.

24. Fair Consideration. The Guarantors represent that the Guarantors have
received fair consideration for the execution and delivery of this Guaranty.

25. Counterparts. This Guaranty and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

26. Definitions. All terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

[CONTINUED ON NEXT PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of this
7th day of August, 2013.

 

GUARANTORS:

 

GLADSTONE COMMERCIAL CORPORATION,

a Maryland corporation

By:

 

/s/ Danielle Jones

Name:

 

Danielle Jones

Title:

 

Chief Financial Officer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

AL13 BROOKWOOD LLC, a Delaware limited liability company  

Gladstone Commercial Limited Partnership, a Delaware limited partnership, its
manager

  By:   GCLP Business Trust II, a Massachusetts business trust, its sole general
partner     By:  

/s/ Danielle Jones

    Name:   Danielle Jones     Title:   Trustee     By:  

/s/ Robert Cutlip

    Name:   Robert Cutlip     Title:   Trustee

CMS06-3 LLC, a Delaware limited liability company

  Gladstone Commercial Limited Partnership, a Delaware limited partnership, its
manager   By:   GCLP Business Trust II, a Massachusetts business trust, its sole
general partner     By:  

/s/ Danielle Jones

    Name:   Danielle Jones     Title:   Trustee     By:  

/s/ Robert Cutlip

    Name:   Robert Cutlip     Title:   Trustee

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

EI07 TEWKSBURY MA LLC, a Delaware limited liability company   Gladstone
Commercial Limited Partnership, a Delaware limited partnership, its manager  
By:  

GCLP Business Trust II, a Massachusetts business trust, its sole general partner

    By:  

/s/ Danielle Jones

    Name:   Danielle Jones     Title:   Trustee     By:  

/s/ Robert Cutlip

    Name:   Robert Cutlip     Title:   Trustee

NJT06 STERLING HEIGHTS MI LLC, a Delaware

limited liability company

 

Gladstone Commercial Limited Partnership, a Delaware limited partnership, its
manager

  By:  

GCLP Business Trust II, a Massachusetts business trust, its sole general partner

    By:  

/s/ Danielle Jones

    Name:   Danielle Jones     Title:   Trustee     By:  

/s/ Robert Cutlip

    Name:   Robert Cutlip     Title:   Trustee

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

RB08 CONCORD OH LLC, a Delaware limited

liability company

 

Gladstone Commercial Limited Partnership, a

Delaware limited partnership, its manager

  By:  

GCLP Business Trust II, a Massachusetts

business trust, its sole general partner

    By:  

/s/ Danielle Jones

    Name:   Danielle Jones     Title:   Trustee     By:  

/s/ Robert Cutlip

    Name:   Robert Cutlip     Title:   Trustee

DBPI07 BOLINGBROOK IL LLC, a Delaware

limited liability company

 

Gladstone Commercial Limited Partnership, a

Delaware limited partnership, its manager

  By:  

GCLP Business Trust II, a Massachusetts

business trust, its sole general partner

    By:  

/s/ Danielle Jones

    Name:   Danielle Jones     Title:   Trustee     By:  

/s/ Robert Cutlip

    Name:   Robert Cutlip     Title:   Trustee

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

RCOG07 GEORGIA LLC, a Delaware limited liability company

 

Gladstone Commercial Limited Partnership, a

Delaware limited partnership, its manager

  By:  

GCLP Business Trust II, a Massachusetts

business trust, its sole general partner

    By:  

/s/ Danielle Jones

    Name:   Danielle Jones     Title:   Trustee     By:  

/s/ Robert Cutlip

    Name:   Robert Cutlip     Title:   Trustee

APML07 HIALEAH FL LLC, a Delaware limited

liability company

 

Gladstone Commercial Limited Partnership, a

Delaware limited partnership, its manager

  By:  

GCLP Business Trust II, a Massachusetts

business trust, its sole general partner

    By:  

/s/ Danielle Jones

    Name:   Danielle Jones     Title:   Trustee     By:  

/s/ Robert Cutlip

    Name:   Robert Cutlip     Title:   Trustee

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Paragraph 15 hereof and Section 25 of the Credit Agreement.

 

KEYBANK NATIONAL ASSOCIATION,

as Agent

By:  

/s/ Jason R. Weaver

Name:  

Jason R. Weaver

Title:  

Senior Vice President